SO ORDERED.

DONE and SIGNED February 26, 2019.




                                                                      ________________________________________
                                                                      JOHN S. HODGE
                                                                      UNITED STATES BANKRUPTCY JUDGE
                 ____________________________________________________________
                                              UNITED STATES BANKRUPTCY COURT
                                               WESTERN DISTRICT OF LOUISIANA
                                                    SHREVEPORT DIVISION

IN RE:                                                                 §                    Case Number: 18-11125
                                                                       §
Promise Antwavette Brackens                                            §                    Chapter 13
                                                                       §
Debtor                                                                 §



                                                               Memorandum of Decision


              Before the Court is a motion filed by the United States Trustee (the “UST

Motion”) seeking to disgorge fees from, and impose fines on, bankruptcy petition

preparer (“BPP”) Cheynita Sneed 1 for violations of 11 U.S.C. § 110. (Doc. 31). The

Court held an evidentiary hearing on the UST Motion on January 9, 2019, and

testimony was given by Ms. Sneed and the debtor, Promise Antwavette Brackens



                                                            
1
   Ms. Sneed used her former name, Cheynita Gordon, in connection with her work as a bankruptcy
petition preparer in this case. At trial, Ms. Gordon indicated that her preference was to be referred
to by her married name, Cheynita Sneed (Tr. at 3:21-23). This Court is happy to oblige and will refer
to her as Ms. Sneed throughout this Memorandum of Decision.

                                                                            
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 1 of 16
(“Debtor”). The United States Trustee (“UST”) was represented by counsel, Richard

Drew. Ms. Sneed appeared pro se. Subsequent to the hearing, Ms. Sneed and Mr.

Drew submitted proposed findings of fact and conclusions of law. (Docs. 37, 38).

              After due consideration of the evidence, the Court GRANTS the UST Motion,

and ORDERS Ms. Sneed to forfeit the $300.00 paid to her by Debtor, and FURTHER

ORDERS that Ms. Sneed be fined $250.00 for each of her three violations of § 110, for

an aggregate fine of $750.00, payable to the United States Trustee. The Court

FURTHER ORDERS that Ms. Sneed is liable unto Debtor for statutory damages in

the amount of $2,000.00.

    I.        Jurisdiction, Venue, Core Status and Authority to Enter Final Order

              This Court has jurisdiction over the motions pursuant to 28 U.S.C. § 1334 and

by virtue of the reference by the district court pursuant to 28 U.S.C. § 157(a) and LR

83.4.1. Venue is proper pursuant to 28 U.S.C. § 1409. All claims presented to this

Court are “core” pursuant to 28 U.S.C. § 157 (b)(2)(A). Gould v. Clippard, 340 B.R.

861, 869 (M.D. Tenn. 2006) (holding that “all Section 110 matters are core

proceedings because such matters arise in Title 11.”). As one court has held, “there

can be no more fundamental exercise of core subject matter jurisdiction by the

bankruptcy court than its policing of professionals, such as bankruptcy petition

preparers (BPP), whom debtors pay to render services in connection with their cases.”

In re Douglas, 304 B.R. 223, 232 (Bankr. D. Md. 2003). 2


                                                            
2
   The Court further notes that “[it] has the inherent power to regulate the conduct of attorneys and
non-attorneys providing, or attempting to provide, assistance to bankruptcy debtors.” (Emphasis
added). In re Nieves, 290 B.R. 370 (Bankr. C.D. Cal. 2003). This is necessary to prevent the
victimization of debtors and abuse of the bankruptcy process. Id.

                                                                
 

     18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 2 of 16
        This Court has an independent duty to evaluate whether it has the

constitutional authority to enter a final order. The Supreme Court’s ruling in Stern

v. Marshall, 564 U.S. 462 (2011), sets forth certain limitations on the constitutional

authority of bankruptcy courts to enter final orders. BP RE, L.P. v. RML Waxahachie

Dodge, L.L.C., 735 F.3d 279, 286 (5th Cir.2013) (“ ‘the question is whether the action

at issue stems from the bankruptcy itself or would necessarily be resolved in the

claims allowance process.’ ”) (quoting Stern, 564 U.S. at 499). Thus, under Stern, in

addition to determining whether each claim is core or non-core, this Court must also

determine whether the underlying issue “stems from the bankruptcy itself or it would

necessarily be resolved in the claims allowance process.” BP RE, 735 F.3d at 286.

Absent both statutory and constitutional authority, this Court may not enter a final

order, and instead must issue proposed findings of fact and conclusions of law to be

considered by the district court.

        The matter at bar requires this Court to issue rulings on a motion to disgorge

fees and for statutory fines pursuant to the bankruptcy petition preparer statute,

which solely concerns federal bankruptcy law. See 11 U.S.C. § 110. Therefore, there

are no Stern issues in this case. This Court holds that it has the constitutional and

statutory authority to enter a final order or judgment with respect to the matters at

bar. In re Wilson-Seafresh, Inc., 263 B.R. 624, 630 (Bankr. N.D. Fla. 2001) (“While

the Bankruptcy Code itself makes no mention of disgorgement of fees, case law clearly

recognizes the authority of the bankruptcy court to order the disgorgement of fees

under various situations.”). Indeed, as the court held in In re Douglas, “when a



                                            
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 3 of 16
complaint of misconduct is brought in the bankruptcy court against a professional

such as a BPP by the Office of the United States Trustee, which is statutorily charged

with monitoring the bankruptcy system for the public good, it is obvious that the court

has the subject matter jurisdiction to hear and determine it . . . any assertion to the

contrary is nonsense.” 304 B.R. 223, 232 (Bankr. D. Md. 2003); see also In re Gross,

2009 WL 2882828 (Bankr. E.D. Va. 2009) (holding that the imposition of sanctions

on a BPP is a core proceeding).

II.           Findings of Fact

              This Court makes the following findings of fact pursuant to Rule 7052 of the

Federal Rules of Bankruptcy Procedure, which incorporates Rule 52 of the Federal

Rules of Civil Procedure. To the extent that any finding of fact constitutes a

conclusion of law, it is adopted as such.

              The facts, in pertinent part, are as follows:

              1.             On July 23, 2018, Debtor filed a pro se Chapter 13 petition for relief.

(Doc. 1). Todd Johns was subsequently appointed as the Chapter 13 Trustee. Debtor

eventually filed four separate copies of Official Form 119 “Bankruptcy Petition

Preparer’s Notice, Declaration and Signature.” (“BPP Notice”). In the BPP Notices,

Ms. Sneed certified by her signature                           3   that she prepared essentially all documents

filed in this case as a bankruptcy petition preparer, including the petition, schedules,

statements, the Chapter 13 plan, and an amended Chapter 13 plan made necessary

by the original form being submitted on a superseded form. (Docs. 7, 10, 17 and 20).

                                                            
3
   The documents at issue bear the signature of “Cheynita Gordon,” Ms. Sneed’s name at the time.
See Footnote 1.

                                                                      
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 4 of 16
              2.             At the hearing, Ms. Sneed testified that she owns and operates      4   the

Business “Low Cost Documents Services” (“LCDS”), and that since March of 2018 5,

it has been located at 9051 Mansfield Road, Building E, Suite 2, Shreveport,

Louisiana. (Tr. at 47:2-9).

              3.             Debtor testified that she found Ms. Sneed and LCDS through an

advertisement on the LCDS Facebook page. (Tr. at 13:19-23). The LCDS Facebook

page has advertised that “Low Cost Specialize [sic.] in Bankruptcy filing,” including

chapter 13 and chapter 7 cases. (UST Ex. 1 at 2). Another advertisement on the

LCDS Facebook page states that “we can convert your 13 to a 7.” (UST Ex. 1 at 2).

The LCDS Facebook page has also advertised the service of explaining the difference

between chapter 7 and chapter 13 proceedings. (UST Ex. 1 at 10). The LCDS

Facebook page has included a photograph of the words “Legal Services” in its

marketing materials. (UST Ex. 1 at 11).

              4.             Ms. Sneed is not a lawyer licensed in the state of Louisiana, or any other

state, and LCDS has not worked with or had any association with a Louisiana

attorney 6 in providing bankruptcy assistance. (Tr. at 49:23-50:9).

              5.             Debtor initially paid $200 to Ms. Sneed for assistance in filing a chapter



                                                            
4
  Ms. Sneed testified that while she is the sole proprietor and operator of LCDS (an unincorporated
entity), her husband also works for the company as its director of marketing. (Tr. at 47:2-8; 62:7-18).

5 Ms. Sneed first opened a Louisiana location for LCDS in February of 2016 at a building on Pines
Road, although Ms. Sneed could not recall its address. (Tr. at 52:1-4).

6 Before she opened up the LCDS location on Mansfield Road in Shreveport, Louisiana, Ms. Sneed
testified that she worked as a paralegal for Shreveport attorney S.P. Davis from August, 2017 to
February, 2018. (Tr. at 50:2-22, 51:9-11). Ms. Sneed testified that while she has no formal association
with any Louisiana attorney, she will occasionally refer clients to Mr. Davis and other lawyers. Id.

                                                                
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 5 of 16
7 bankruptcy. (Sneed Ex. 6.) Debtor later decided to file a Chapter 13 bankruptcy,

and Ms. Sneed charged her an additional $100 to assist with the Chapter 13 filing,

for a total of $300. (Tr. at 20:8-14).

        6.    Ms. Sneed drafted Debtor’s bankruptcy documents, including her

Chapter 13 plans, without seeking Debtor’s responses for the individual items in the

documents. (Tr. at 14:19-15:23, 21:8-18). Both Chapter 13 plans prepared by Ms.

Sneed for Debtor only list the proposed monthly payment amounts and do not address

the secured debt for Debtor’s automobile. (Doc. 16, 19). Ms. Sneed also advised

Debtor that she needed to include some amount for clothing in her listing of assets,

as an explanation for Ms. Sneed’s own decision while drafting Debtor’s schedules.

(Tr. 36:12-20). In Schedule A/B that Ms. Sneed prepared for Debtor, the only listed

assets are $300 in clothes, $50 in jewelry, and $110 in cash. (Doc. 11 at 4-5).

        7.    Neither Debtor nor Ms. Sneed filed Official Bankruptcy Form B 2800,

which is a declaration under penalty of perjury disclosing compensation of a

bankruptcy petition preparer.        Ms. Sneed did not present credible testimony

establishing she ever prepared any such declaration. Moreover, Debtor’s payments

to Ms. Sneed were not disclosed in response to Question 16 of the Statement of

Financial Affairs prepared by Ms. Sneed (Doc. 12 at 7), which expressly requires

disclosure of all fees paid to a bankruptcy petition preparer within one (1) year of the

commencement of a bankruptcy case, together with the name(s) of the preparer(s),

the description and value of property transferred and the date(s) on which the

payment(s) or transfer(s) was (were) made.



                                            
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 6 of 16
              8.             Apart from her work as a BPP in this case, Ms. Sneed has been a BPP

in three (3) other Louisiana bankruptcy cases. (Tr. at 64:1-8). Additionally, Ms.

Sneed testified that she provides bankruptcy services through her company’s online

website, and that these services include preparing bankruptcy schedules and other

documents for filing in other states. (Tr. at 52:23-25).

              9.             Debtor’s testimony was credible. Ms. Sneed’s testimony was not

credible.

III.          Conclusions of Law and Analysis

              This Court makes the following conclusions of law pursuant to Rule 7052 of

the Federal Rules of Bankruptcy Procedure, which incorporates Rule 52 of the

Federal Rules of Civil Procedure. To the extent that any conclusion of law constitutes

a finding of fact, it is adopted as such. 7

              A.             The Bankruptcy Petition Preparer Statute

              The bankruptcy petition preparer statute, Section 110 of Title 11, was enacted

as part of the Bankruptcy Reform Act of 1994, and provides penalties for a person,

other than an attorney or employee of an attorney, who negligently or fraudulently

prepares bankruptcy petitions. In re Farner, 17 Mont. B.R. 48, 50 (Bankr. D. Mont.

1998); In re Stacy, 193 B.R. 31, 35 (Bankr. D. Or. 1996). The House Report explains

the rationale behind § 110 as follows:

                             Bankruptcy petition preparers not employed or supervised by any
                             attorney have proliferated across the country. While it is permissible
                                                            
7Unless otherwise indicated, all citations to statutory sections are to the Bankruptcy Reform Act of
1978 (“Bankruptcy Code” or “Code”), as amended, 11 U.S.C. § 101 et seq.



                                                                
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 7 of 16
              for a petition preparer to provide services solely limited to typing, far too
              many of them also attempt to provide legal advise and legal services to
              debtors. These preparers often lack the necessary legal training and
              ethics regulation to provide such services in an adequate and
              appropriate manner. These services may take unfair advantage of
              persons who are ignorant of their rights both inside and outside the
              bankruptcy system.

H.R. Rep. 103–384, 103rd Cong., 2nd Sess. at 40–41 (Oct. 4, 1994); In re Rankin, 320

B.R. 171, 179–80 (Bankr. D. Mont. 2005).

        B.    Ms. Sneed is a Bankruptcy Petition Preparer

        Under § 110(a)(1) of the Code, a “bankruptcy petition preparer” is someone,

other than an attorney for the debtor or an employee of such attorney under the direct

supervision of such attorney, who prepares, for compensation, for a debtor

“documents for filing,” as that term is defined in 11 U.S.C. § 110(a)(2). Ms. Sneed

stated, under penalty of perjury, in Debtor’s petition that she is a bankruptcy petition

preparer and Debtor’s testimony supports that conclusion. The Court concludes that

Ms. Sneed is a “bankruptcy petition preparer” as that term is defined in § 110 of the

Bankruptcy Code.

        Because Ms. Sneed is a bankruptcy petition preparer, she is subject to § 110,

and can be penalized and fined in accordance with the statute for violations thereof.

        C.    Failure to File Declaration of Payments by Debtor to Petition
              Preparer in Violation of § 110(h)

        Section 110(h)(2) of the Code provides that “a declaration under penalty of

perjury by the petition preparer shall be filed together with the petition, disclosing

any fee received from or on behalf of the debtor within 12 months immediately prior

to the filing of the case, and any unpaid fee charged to the debtor.” See, Official

                                              
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 8 of 16
Bankruptcy Form B 2800. Section 110(h)(3)(B) provides that a failure to comply with

§ 110(h) is cause for forfeiture of all fees charged by a petition preparer in a case.

Section 110(l) further provides that a petition preparer may be fined a maximum of

$500.00 per violation for failure to comply with § 110(h).

        As evidenced by the case record, such a declaration was never filed despite Ms.

Sneed’s admission that she received $300.00 from Debtor. (Tr. at 36:7-11). Ms. Sneed

testified that she prepared and provided Debtor such a declaration but that Debtor

did not file it, despite filing other documents she prepared for them. The Court finds

this testimony self-serving and not credible. See In re Bay, 2014 WL 2600114 (Bankr.

S.D. Tex. 2014) (holding that “a self-serving pattern of selective recall and selective

disclosure weakens credibility and the court may give such testimony lesser weight.”)

        Debtor, however, credibly testified that she filed with the clerk of court

everything Ms. Sneed instructed her to file (Tr. at 22:1-7), and the § 110(h)(2)

declaration was not among the documents Ms. Sneed provided to Debtor.

Furthermore, between the January 9, 2019 hearing and the post-trial briefing

deadline of February 11, 2019, Ms. Sneed had ample opportunity to provide the Court

with a copy of the § 110(h) declaration that she claims to have provided to Debtor for

filing, but such a declaration was never provided. This is in spite of the fact that Ms.

Sneed’s testimony indicated that she “kept a copy of all documents” for her own file.

(Tr. at 59:1-3).

        Ms. Sneed’s protestations notwithstanding, the Court cannot overlook credible

testimony to accept that Debtor was provided a signed compensation declaration by



                                             
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 9 of 16
Ms. Sneed, but that Debtor failed to file the compensation declaration, despite filing

with the clerk of court every other document that Ms. Sneed instructed her to file.

Even if this were true, why hasn’t Ms. Sneed been able to produce a copy of such a

declaration? The clear implication, and this Court’s finding, is that Ms. Sneed never

prepared nor delivered to Debtor a compensation declaration in the first place.

              Because the Court finds that Ms. Sneed failed to deliver to Debtor the required

compensation declaration under § 110(h)(2), the Court pretermits consideration of

Ms. Sneed’s argument that the bankruptcy petition preparer statute does not require

her to file the § 110(h) declaration but that it requires Debtor to do so.8 (Doc. 38, ¶ 3).

              Ms. Sneed also relies heavily on a purported “contract” that was admitted into

evidence at the hearing. (Sneed Ex. 3). Such reliance is misplaced because the

document at issue was signed only by Debtor and in no way amounts to a declaration

under penalty of perjury by Ms. Sneed.

              Ms. Sneed also prepared a Statement of Financial Affairs for Debtor that failed

to report her compensation at item #16, reporting “No” in response to a question

asking whether the debtor made any payments to bankruptcy petition preparers for

bankruptcy services. (Doc. 12 at 7). This Court agrees with the UST’s assertion that

Ms. Sneed exhibited a pervasive neglect of her duty to disclose her compensation to


                                                            
8
  This argument is based in part on the language in Rule 2016(c) of the Federal Bankruptcy Rules
which requires the BPP to deliver a compensation disclosure to the debtor but does not specifically
require the BPP to file the original compensation disclosure into the suit record. Rather, so the
argument goes, Rule 2016(c) only requires the BPP to file with the clerk any supplemental statement
to the original disclosure. While not necessary to the Court’s ruling in this case, the Court notes that,
despite the language of Rule 2016(c), which is clearly a procedural rule, § 110(h) of the Bankruptcy
Code sets forth substantive and affirmative duties for all BPP’s, which include a BPP’s duty to ensure
that all compensation declarations are duly filed.

                                                                
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 10 of 16
the Court, with no evidence she prepared, much less filed, the declaration under

penalty of perjury required by § 110(h)(2).

         B.    Violation of § 110(f) in Advertising

         Section 110(f) of the Bankruptcy Code prohibits a petition preparer from using

the word “legal” or “any similar term in any advertisement....” 11 U.S.C. § 110(f). As

set forth above, the underlying purpose of § 110 is to protect debtors who may be

“ignorant of their rights both inside and outside the bankruptcy system.” In re

Gomez, 259 B.R. 379, 385 (Bankr. D. Colo. 2001). Put practically, the statute's intent

is to ensure that “debtors understand exactly what they will and will not receive from

petition preparers.” Id.

         In this case, the door to Ms. Sneed’s BPP business contained a sign using the

term “Legal Services.” (Tr. at 64:9-22). A photograph of the “Legal Services” sign

also appears on the LCDS Facebook page. Id. Additionally, Ms. Sneed testified that

term “Legal Services” appears on pamphlets distributed by Ms. Sneed at LCDS. (Tr.

at 55:5-12).

         The plain language of § 110(f) prohibits any use of the word “legal” in an

advertisement by a non-attorney BPP. This prohibition clearly includes use of the

term “Legal Services.” The statute “does not say that some uses of the word ‘legal’

are acceptable through context, modifier, or otherwise.” In re Wojcik, 560 B.R. 763,

770–71 (B.A.P. 9th Cir. 2016). The prohibition is absolute and unambiguous.” In re

Farness, 244 B.R. 464, 468 (Bankr. D. Idaho 2000). Therefore, whether Debtor was

actually misled into thinking Ms. Sneed offered legal advice or legal services is not



                                               
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 11 of 16
the test for whether Ms. Sneed violated § 110(f). Section 110(f) is a “strict liability”

provision. Bolen v. King (In re Howard), 351 B.R. 371, 380 (Bankr. W.D. La. 2005).

         The intent and impact of the statement “Legal Services” is unmistakable. The

Court finds that Ms. Sneed violated 11 U.S.C. § 110(f).

         C.     Violation of § 110(e)(2) by Providing Legal Advice

         Section 110(e)(2)(A) of the Bankruptcy Code prohibits a petition preparer from

rendering legal advice. Section 110(e)(2)(B) sets forth a nonexclusive list of what

constitutes legal advice for purposes of § 110(e)(2)(A). Included in this list is: (i)

whether filing a bankruptcy case is appropriate; (ii) whether the debtor will be able

to retain a home, car, or other property; and (iii) advising the debtor on the procedures

and rights of a debtor in bankruptcy. 11 U.S.C. § 110(e)(2)(B).

         Ms. Sneed maintains that she never gave legal advice simply because the

“contract” she produced at the hearing includes a provision stating that Ms. Sneed

was not giving legal advice. However, Ms. Sneed cannot contract around § 110’s

prohibition on bankruptcy petition preparers offering legal advice.

         The question of whether or not Ms. Sneed gave Debtor legal advice can be

answered by the fact that she filled out numerous documents for Debtor. Preparing

bankruptcy documents and giving advice regarding bankruptcy matters of necessity

constitutes the practice of law. In re Guttierez, 248 B.R. 287, 295 (Bankr. W.D. Tex.

2000). Bankruptcy documents simply cannot be prepared without having to make

legal decisions. Id. In this case, Ms. Sneed prepared a Chapter 13 plan for Debtor.

Preparing a chapter 13 plan compels numerous legal “calls” – how to classify claims,



                                             
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 12 of 16
how to treat claims in a manner consistent with §§ 1322, 1325, and the like. (Id. at

Note 21). Even the simplest bankruptcy cases require a familiarity with principles

of bankruptcy and state property law which are beyond a layperson's knowledge. Id.

When the petition preparer makes these choices for the debtor, as Ms. Sneed did here,

the petition preparer is practicing law. Id.

         The Court concludes that Ms. Sneed violated 11 U.S.C. § 110(e). In finding

that Ms. Sneed violated § 110(e), this Court adopts the warning issued by Judge Jay

Cristol of the Southern District of Florida in In re Hidalgo: “Let all individuals who

are preying upon the misery and misfortune of poor people by taking their last dollars

for false counsel, beware. The full power of the court will be used to discover and

appropriately sanction such wrongdoers.” In re Hidalgo, 96 B.R. 389, 390 (Bankr.

S.D. Fla. 1988).

         D. Applicable Law on Forfeiture of Fees and Imposing Fines for
            Violations of Section 110

     1. Disgorgement of Fees and Imposition of Fines

         All fees charged by a bankruptcy petition preparer may be forfeited in any case

in which the bankruptcy petition preparer fails to comply with § 110(b), (c), (d), (e),

(f), (g) or (h). As set forth above, Ms. Sneed failed to comply with § 110(e), (f) and (h)

in connection with her assistance of Debtor. This Court concludes that all fees

charged to Debtor should be forfeited. Debtor testified that she paid a total of $300.00

to Ms. Sneed. Therefore, $300.00 should be forfeited by Ms. Sneed, and made

payable to Debtor.

         Additionally, § 110(l)(1) provides that a bankruptcy petition preparer who fails

                                              
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 13 of 16
to comply with any provision of Subsection (b), (c), (d), (e), (f), (g) or (h) of § 110 may

be fined not more than $500.00 for each violation. The evidence discussed above

supports the United States Trustee’s assertions of violations of §§ 110 (e), (f) and (h).

The United States Trustee’s motion requests the imposition of fines in addition to the

forfeiture of fees. This Court concludes that it should fine Ms. Sneed $250.00 for each

violation.    Since the Court has concluded that Ms. Sneed committed three (3)

violations of § 110, Ms. Sneed’s fines aggregate to $750. Ms. Sneed shall pay such

fine to the United States Trustee, who shall deposit the amount in the United States

Trustee Fund. 11 U.S.C. § 110(l)(4)(A).

     2. Statutory Damages

         A BPP who violates § 110, including Subsections (e), (f) and (h), “or commits

any act that the court finds to be fraudulent, unfair, or deceptive” shall be ordered by

the court to pay to the debtor:

             (A) the debtor's actual damages;

             (B) the greater of—

               (i)    $2,000.00; or

               (ii)   twice the amount paid by the debtor to the bankruptcy petition
                      preparer for the preparer's services; and

             (C) reasonable attorney's fees and costs in moving for damages …

11 U.S.C. 110(i)(1) (Emphasis added).

         The Court finds that Ms. Sneed violated § 110(e), (f) and (h), which is enough

to mandate damages under § 110(i)(1). The use of the word “shall” in § 110(i)(1)

indicates that the bankruptcy court has no discretion in deciding whether to impose

                                              
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 14 of 16
statutory damages of $2,000.00 once it finds a violation of § 110(f), (h) or (e). In re

Wojcik, 560 B.R. 763, 771 (B.A.P. 9th Cir. 2016). Even if no actual damages are

requested, the Court must award statutory damages which are computed to be the

greater of either: (1) $2,000.00 or (2) twice the amount paid by the debtor to the BPP

for his or her services ($600.00 here). In re Branch, 504 B.R. at 648. As such, this

Court is constrained by § 110(i)(1) and awards Debtor $2,000.00 in damages.

         The disgorgement of the $300.00 fee Debtor paid to Ms. Sneed and the $750.00

in total fines are, however, discretionary, with Congress's use of the term “may” in

both § 110(h)(3)(B) and (l)(1). See id. (court is permitted, but not required, to order

the forfeiture of fees or impose statutory fines when violation of § 110(f) has occurred).

Due to the multiple violations of § 110 described above, the Court finds that it is well

within its discretion to order the disgorgement of Ms. Sneed’s $300.00 fee under §

110(i)(1), and to fine her $250.00 (half of the maximum of $500.00) per violation for

three violations.

IV.      Conclusion

         For the reasons set forth herein, the Court concludes that the United States

Trustee has met its burden in showing that Ms. Sneed violated § 110 of the

Bankruptcy Code on multiple occasions. The evidence showed that Ms. Sneed: (1)

was paid compensation by a Chapter 13 debtor that was not disclosed to the Court,

(2) advertised her BPP business as one offering “legal services,” and (3) illegally went

beyond the scope of the “typing/scrivening” services that BPP’s are authorized to do.

         The Court orders Ms. Sneed to forfeit $300.00, payable to Debtor. The Court



                                             
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 15 of 16
also imposes a fine of $250.00 against Ms. Sneed for each of her three violations of §

110, for an aggregate fine of $750.00, payable to the United States Trustee. Finally,

the Court holds that Ms. Sneed is liable to Debtor for mandatory statutory damages

in the amount of $2,000.00.

         The Court will issue a separate Order consistent with this Memorandum of

Decision.

                                         ###




                                           
 

    18-11125 - #39 File 02/26/19 Enter 02/26/19 16:46:57 Main Document Pg 16 of 16
